SOMERSET INTERNATIONAL GROUP, INC. 2 PLAN 1.Purpose. The purpose of the plan is to provide incentives to attract, retain and motivate eligible persons (“Participant”) whose present and potential contributions are important to the success of SOMERSET INTERNATONAL GROUP, INC. a Delaware corporation (the “Company”), and its Subsidiaries and Affiliates, by offering them an opportunity to participate in the Company’s future performance through award(s) (“Award(s)”) of Options and Restricted Stock. Capitalized terms not defined in the text are defined in Section 22. 2.Shares Subject to the Plan; Per-Person Award Limitation. 2.1Number of Shares Available. Subject to Sections 2.2 and 17, the total number of Shares reserved and available for grant and issuance pursuant to the Plan shall be Two Million and Five Hundred Thousand (2,500,000) Shares. Subject to Sections 2.2 and 17, Shares shall again be available for grant and issuance in connection with future Awards under the Plan that: (a) are subject to issuance upon exercise of an Option but cease to be subject to such Option for any reason other than exercise of such Option; (b) are subject to an Award granted hereunder but are forfeited; or (c) are subject to an Award that otherwise terminates without Shares being issued. Subject to Sections 2.2 and 17, in no event shall the aggregate number of Shares that may be issued pursuant to incentive stock options exceed Two Million and Five Hundred (2,500,000) Shares. 2.2Adjustment of Shares.
